                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

RAMON P. HANSBERRY SR.                                                           PLAINTIFF

v.                               Case No. 2:16-cv-00158-KGB

ARKANSAS STATE HIGHWAY
AND TRANSPORTATION DEPARTMENT                                                  DEFENDANT


                                        JUDGMENT

       Pursuant to the Opinion and Order entered in this matter on this date, the Court grants

defendant Arkansas Department of Transportation’s (“ARDOT”) 1 motion for summary judgment

against Plaintiff Ramon P. Hansberry, Sr. (Dkt. No. 30). Mr. Hansberry’s claims are dismissed

with prejudice.

       So adjudged this 17th day of October, 2018.

                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge




       1
         To clarify, Arkansas Department of Transportation was formerly referred to as Arkansas
State Highway and Transportation Department (“AHTD”). The Court referred to ARDOT as
AHTD in previous Orders.
